Exhibit 10.2

 

[graylogo.jpg]

 

EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT

 

2017 EQUITY AND INCENTIVE COMPENSATION PLAN

 

 

Gray Television, Inc. (the “Company”) hereby grants to Participant (the “Award”)
the Restricted Stock covering the class of Stock (the “Restricted Shares”) in
the amounts and on the vesting dates indicated below, subject to the
Participant’s continuous employment with the Company and/or its Subsidiaries
through each applicable vesting date (such period, the “Vesting Period”). The
Award is subject to the terms and conditions set forth on this page and in
Attachment A hereto (collectively, this “Agreement”), as well as those in the
Company’s 2017 Equity and Incentive Compensation Plan (the “Plan”), which is
incorporated herein.

 

Participant:                              

 

Date of Grant:                         

 

 

Vesting Date

Class of Shares

Number of Shares

                 

Total Number of Restricted Shares

 

 

The Participant acknowledges that he or she (a) has received a copy of the Plan
and the prospectus for the Plan, (b) has had an opportunity to review the terms
of this Agreement, the Plan, and the prospectus for the Plan, and (c)
understands and agrees to the terms and conditions of this Agreement and the
Plan.

 

As of the Date of Grant, this Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the Award and
supersede all prior oral and written agreements on the terms of the Award.
Capitalized terms not explicitly defined herein are defined in the Plan. In the
event of any conflict between the terms of the Award and the Plan, the terms of
the Plan will control.

 

GRAY TELEVISION, INC.  PARTICIPANT:     By:                                     
                                           By:                                  
                                    Name:
                                                                           
Date:                                                                    Title:
                                                                               
    Date:                                          
                                     

    

 

 

--------------------------------------------------------------------------------

 

  

GRAY TELEVISION, INC.

 

EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT

 

2017 EQUITY AND INCENTIVE COMPENSATION PLAN

 

ATTACHMENT A

 

 

 

1.             Restrictions on Transfer of Restricted Shares. Subject to Section
15 of the Plan, the Restricted Shares shall not be transferable prior to Vesting
pursuant to Section 3 hereof other than by will or pursuant to the laws of
descent and distribution. Any purported transfer or encumbrance in violation of
the provisions of this Section shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Shares.

 

2.             Vesting of Restricted Shares.

 

 

(a)

The Restricted Shares covered by this Agreement shall become nonforfeitable
(“Vest” or similar terms) as provided on the first page of this Agreement. Any
Restricted Shares that do not so Vest will be forfeited, including, except as
provided in Section 2(b) or Section 2(c) below, if the Participant ceases to be
continuously employed by the Company or a Subsidiary prior to the end of the
Vesting Period. For purposes of this Agreement, “continuously employed” (or
substantially similar terms) means the absence of any termination of the
Participant’s employment with the Company and/or a Subsidiary.

 

 

(b)

Notwithstanding Section 2(a) above, any Restricted Shares that have not
previously Vested and have not been forfeited shall Vest (i) upon the
Participant’s death or Disability prior to the end of the Vesting Period;
provided, that the Participant was continuously employed by the Company or any
of its Subsidiaries through the date of death or Disability; or (ii) upon a
termination of the Participant’s employment with the Company or a Subsidiary (or
any of their successors) (as applicable, the “Successor”) by reason of a
termination of the Participant’s employment by the Successor without Cause (and
not due to death or Disability) or by the Participant for Good Reason, in either
case within a period of 12 months after a Change in Control; provided, that the
Change in Control occurs prior to the end of the Vesting Period.

 

 

(c)

For purposes of this Agreement:

 

 

(i)

“Cause” shall mean any of the following: (A) a material breach by the
Participant of any agreement then in effect between the Participant and the
Successor; (B) the Participant’s conviction of or plea of “guilty” or “no
contest” to a felony under the laws of the United States or any state thereof;
(C) any material violation or breach by the Participant of the Company’s Code of
Ethics as in effect immediately prior to the Change in Control, as determined by
the Board (or the board of directors of the Successor); or (D) the Participant’s
willful and continued failure to substantially perform the duties associated
with the Participant’s position (other than any such failure resulting from the
Participant’s incapacity due to physical or mental illness), which failure has
not been cured within thirty (30) days after a written demand for substantial
performance is delivered to the Participant by the Board (or the board of
directors of the Successor), which demand specifically identifies the manner in
which the Board (or the board of directors of the Successor) believes that the
Participant has not substantially performed his duties.

 

-1-

--------------------------------------------------------------------------------

 

 

 

(ii)

“Disability,” or similar terms, shall mean (A) the Participant is unable to
engage in any substantial gainful activity due to medically determinable
physical or mental impairment expected to result in death or to last for a
continuous period of not less than 12 months, or (B) due to any medically
determinable physical or mental impairment expected to result in death or last
for a continuous period of not less than 12 months, the Participant has received
income replacement benefits for a period of not less than three months under an
accident and health plan sponsored by the Company.

 

 

(iii)

“Good Reason” shall mean (A) a material and permanent diminution in the
Participant’s authority, duties or responsibilities; (B) a material diminution
in the aggregate base salary or annual incentive opportunity provided to the
Participant by the Successor; or (C) a permanent reassignment of the Participant
to another primary office more than 50 miles from the Participant’s current
office location. The Participant must (x) notify the Successor of the
Participant’s intention to invoke the right to terminate for Good Reason within
60 days after the Participant has knowledge of such event, (y) provide the
Successor with a 30-day cure period, and (z) actually terminate employment for
Good Reason within 60 days following the end of the Successor’s 30-day cure
period, or such event shall not constitute Good Reason. The Participant may not
invoke termination for Good Reason if Cause exists at the time the Participant
invokes such right to terminate employment for Good Reason, or at any time
between such date and the date the Participant actually terminates employment
for Good Reason pursuant to the preceding sentence.

 

3.           Rights as a Shareholder. The Participant shall have all the rights
of a shareholder with respect to the Restricted Shares, including the right to
vote the Restricted Shares and receive all dividends paid thereon; provided,
however, that any additional shares of Stock or other securities that the
Participant may become entitled to receive pursuant to a stock dividend or other
distribution shall be subject to the same restrictions as the Restricted Shares
covered by this Agreement. For the avoidance of doubt, any such dividends or
other distributions on the Restricted Shares will be deferred until, and paid
contingent upon, the Vesting of such Restricted Shares.

 

4.           Issuance of Restricted Shares; Retention of Stock Certificates;
Electronic Delivery. The Restricted Shares will be issued either (a) in
certificate form or (b) in book entry form, registered in the name of the
Participant, with legends or notations as applicable, referring to the terms,
conditions, and restrictions set forth in this Agreement. Certificates
representing the Restricted Shares, if any, will be held in custody by the
Company together with a stock power endorsed in blank by the Participant with
respect thereto, until those Restricted Shares have Vested in accordance with
Section 2. The Company, in its sole discretion, may deliver any documents
related to the Restricted Shares and the Participant’s participation in the
Plan, or future awards that may be granted under the Plan, by electronic means
or request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

 

-2-

--------------------------------------------------------------------------------

 

 

5.           Adjustments. The number of Restricted Shares subject to this
Agreement and the other terms and conditions of the grant evidenced by this
Agreement are subject to adjustment as provided in Section 11 of the Plan.

 

6.          Withholding Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with the issuance
or Vesting of the Restricted Shares, or any other payment to the Participant or
any other payment or vesting event under this Agreement, and the amounts
available to the Company for such withholding are insufficient, the Participant
shall pay such taxes or make arrangements satisfactory to the Company for
payment of such taxes. If the Participant fails to make arrangements for the
payment of taxes or other amounts, then, unless otherwise determined by the
Committee, the Company will withhold shares of Stock (of the same class of Stock
covered by the Restricted Shares) having a value equal to the amount required to
be withheld. The Participant may elect that all or any part of such withholding
requirement be satisfied by retention by the Company of a portion of the
Restricted Shares or by delivering to the Company other shares of Stock (of the
same class of Stock covered by the Restricted Shares) held by the Participant.
If such election is made, the shares so retained or delivered shall be credited
against such withholding requirement at the fair market value of such shares of
Stock on the date of such delivery. In no event will the fair market value of
the shares of Stock to be withheld and/or delivered pursuant to this Section 6
to satisfy applicable withholding taxes exceed the minimum amount of taxes
required to be withheld, unless (a) an additional amount can be withheld and not
result in adverse accounting consequences and (b) is permitted by the Committee.

 

7.          Compliance With Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any shares of Stock pursuant to this Agreement
if the issuance thereof would result in a violation of any such law.

 

8.           No Right to Future Awards or Employment. The grant of the
Restricted Shares under this Agreement to the Participant is a voluntary,
discretionary award being made on a one-time basis and it does not constitute a
commitment to make any future awards. Nothing contained in this Agreement shall
confer upon the Participant any right to be employed or remain employed by the
Company or any of its Subsidiaries, nor limit or affect in any manner the right
of the Company or any of its Subsidiaries to terminate the employment or adjust
the compensation of the Participant.

 

9.           Relation to Other Benefits. The grant of the Restricted Shares and
any payments made hereunder will not be considered salary or other compensation
for purposes of any severance pay or similar allowance, except as otherwise
required by law. Any economic or other benefit to the Participant under this
Agreement or the Plan shall not be taken into account in determining any
benefits to which the Participant may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.

 

10.         Clawback. Notwithstanding anything in this Agreement to the
contrary, Participant acknowledges and agrees that this Agreement and the Award
are subject to the terms and conditions of the Company’s clawback policy (if
any) as may be in effect from time to time specifically to implement Section 10D
of the Exchange Act and any applicable rules or regulations promulgated
thereunder (including applicable rules and regulations of any national
securities exchange on which the shares of Stock may be traded).

 

-3-

--------------------------------------------------------------------------------

 

 

11.        Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that (a) no amendment shall impair the rights of the
Participant under this Agreement without the Participant’s written consent, and
(b) the Participant’s consent shall not be required to an amendment that is
deemed necessary by the Company to ensure compliance with Section 10D of the
Exchange Act.

 

12.         Severability. In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

13.         Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency between the provisions
of this Agreement and the Plan, the Plan shall govern. The Committee acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein or in the Plan, have the right to determine
any questions that arise in connection with this Agreement.

 

14.        Disclosures. Notwithstanding anything in this Agreement to the
contrary, nothing in this Agreement prevents the Participant from providing,
without prior notice to the Company, information to governmental authorities
regarding possible legal violations or otherwise testifying or participating in
any investigation or proceeding by any governmental authorities regarding
possible legal violations.

 

15.        Governing Law. This Agreement shall be governed by and construed with
the internal substantive laws of the State of Georgia, without giving effect to
any principle of law that would result in the application of the law of any
other jurisdiction.

 

16.       Successors and Assigns. Without limiting Section 1 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Participant, and the successors and assigns of the Company.

 

 

 

-4-